Citation Nr: 0921283	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The Veteran provided testimony at a January 2007 video 
conference hearing before the undersigned Veterans Law Judge.  
This case was the subject of a Board decision dated in August 
2007.  The case was further the subject of a January 2008 
Order of the Court of Appeals for Veterans Claims (Court) 
that granted a Joint Motion for Remand of the parties and 
vacated the Board's August 2007 decision in this matter.  In 
accordance with the Court's Order, in May 2008 the Board 
remanded this matter for further development and 
adjudication.  


FINDINGS OF FACT

1.  Arthritis or other disability of the left knee is not 
demonstrated during service or until over 30 years 
thereafter.

2.  The preponderance of the competent medical evidence 
demonstrates that the Veteran's left knee disability was not 
caused or chronically worsened by his service-connected right 
knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or aggravated 
by, a service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008); 38 C.F.R. 3.310 (as in effect 
prior to amendment effective October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A June 2004 VCAA notice letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for left knee disability, to include as secondary 
to service-connected disability.  This letter also informed 
him  of his and VA's respective duties for obtaining 
evidence.

In addition, a December 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims files contain the 
Veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in, or aggravated by, service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that during the pendency of the Veteran's 
claim there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006), as 
effective October 10, 2006.  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran. 

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran asserts that service connection is warranted for 
left knee disability, to include as secondary to his service-
connected right knee disability.  In order to establish 
service connection on a direct incurrence basis, the Veteran 
must provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to evidence 
of an in-service injury or disease, the Veteran's service 
medical records are silent for complaints, of or treatment 
for, a left knee disability.

With respect to a current left knee disability, private 
treatment records demonstrate that he has been diagnosed 
with, and sought treatment for, degenerative joint disease 
since 2004.  However, there is no competent clinical opinion 
of record that directly relates the Veteran's current left 
knee disability to any incident of his service.  The Board 
acknowledges that in a May 2004 treatment record, Dr. L. D. 
L., the Veteran's treating physician, indicated that he 
discussed with the Veteran the possibility that his 
degenerative joint disease stemmed from his injury in the 
military.  According to the physician, traumatic injuries to 
joints do cause an increased incidence of post traumatic 
degenerative joint disease, which the Veteran had.  However, 
as noted above, the record does not show that the Veteran's 
left knee was ever injured in service.  Only the Veteran's 
right knee was injured in service, and he is already service-
connected for right knee disability.  By history, Dr. L.D.L. 
only related a history of a right knee injury during service.  
Nevertheless, to the extent that Dr. L. D. L. might be 
construed as referring to the etiology of the Veteran's left 
knee disability in the May 2004 record, the Board finds that 
such opinion lacks probative value as it is based on an 
unsubstantiated implied fact--i.e.,  that the Veteran injured 
his left knee in service.  The Board notes that the Court has 
held that a medical opinion based on an inaccurate factual 
premise is not probative. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 
348 (1998).

Therefore, in the absence of any probative medical evidence 
that the Veteran's current left knee disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of a left knee 
disability in 2004, over 30 years after his 1971 discharge 
from service, to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of direct 
incurrence service connection for the Veteran's left knee 
disability.

In order to establish service connection on a presumptive 
basis, arthritis of the left knee must have become manifest 
to a degree of 10 percent or more within one year from the 
date of termination of the Veteran's period of service.  In 
this case, there is no evidence that the Veteran's current 
arthritis was manifested to a compensable degree within one 
year of his separation from service.  As stated above, the 
first documented clinical diagnosis of arthritis was in 2004, 
which was over 30 years after discharge from active service.  
Accordingly, a presumption of service connection for 
arthritis of the left knee is not warranted pursuant to the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  

As discussed above, the record establishes that the Veteran 
has a left knee disability and that he is currently service-
connected for a right knee disability.  With respect to 
whether the Veteran's current left knee disability is due to 
his service-connected right knee disability, a December 2004 
VA examination report reflects that a VA examiner, after an 
examination of the Veteran, opined that it was less likely 
than not that the Veteran's left knee degenerative joint 
disease was caused by his right knee degenerative joint 
disease.  According to the examiner, he felt that the 
Veteran's left knee arthritis was "more a wear-and-tear 
process associated with aging."   The Board finds that this 
examiner's opinion is reasonably well-supported (providing an 
alternate theory of etiology) and is of substantial probative 
weight on the matter of whether the Veteran's service-
connected right knee disability directly caused his left knee 
disability, but omits from direct consideration the important 
matter of whether the service-connected right knee disability 
aggravated the left knee disability.   On the matter of 
aggravation the opinion is at best tangential and is 
therefore of little or no probative value.

Contrary to the December 2004 VA examiner's opinion is that 
of Dr. L. D. L., the Veteran's treating physician, who in a 
March 2006 statement, wrote, in full:

I have been consulting and treating [the 
Veteran], Social Security Number [omitted].  I 
have found that the problems with his left knee 
are directly related to the injury he had to 
his right knee.  

This treating physician, however, provided no rationale for 
his medical opinion, and did not provide the medical history 
or any other factual support or reasoning upon which he based 
his opinion.  The Board accordingly affords this medical 
opinion very little probative weight.  See, e.g., Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in 
part that the Board had properly discounted the probative 
value of a physician's opinion that had overlooked key 
pertinent medical evidence, and that the lack of a reasoned 
medical explanation is a significant factor in assessing the 
value of a medical opinion).

A report of a VA examination in October 2008 reveals that the 
examiner conducted a thorough review of the claims files, 
took a history from the Veteran, and conducted a detailed 
physical examination of the Veteran.  Examination of the 
knees revealed a well-healed horizontal laceration scar 
overlying the mid-right patella.  Patellar grind test was 
negative bilaterally.  Ligaments and cartilage were well 
intact to appropriate stress vectors.  No left knee joint 
line tenderness was noted.  Strength was 4+/5 for the left 
quads and 5/5 for the right quads.  Flexion was to 135 out of 
140 degrees and extension was to 0 degrees for both knees.  
The examiner noted that the Veteran had a lumbar disk 
herniation 5 years prior, and that radicular symptoms were 
present in the left lower extremity.  Atrophy and weakness 
were noted in the left thigh and calf, in the examiner's 
opinion likely secondary to residuals of the Veteran's back 
surgery.  Neurological examination was normal except that 
deep tendon reflexes of the left quad were 4+/5.  Fatigue 
with repetitive testing was noted with left quad function 
only, with no pain or decreased motion present.  The 
diagnoses were traumatic induced patellofemoral syndrome of 
the right knee, and patellofemoral syndrome of the left knee.  
The examiner noted that the Veteran was service-connected at 
the 20-percent rate for limited flexion of the right knee, 
which the examiner asserted was obviously not present on 
examination.  The examiner noted that historically, the 
Veteran had a traumatically induced patellofemoral syndrome 
on the right, although in the examiner's view the Veteran was 
not currently symptomatic for this condition.  The examiner 
opined that the Veteran's left knee symptoms were secondary 
to quad and hip flexor weakness, which in his view was a 
residual of previous lumbar surgery.  He opined that weakness 
in these areas had resulted in a functional patellofemoral 
syndrome on the left.  He elaborated that there was no cause 
and effect relationship between the left and right knee.  He 
noted that no medical records indicated a traumatic or other 
injury to the left knee.  The examiner concluded that the 
Veteran's left knee condition was not secondary to his right 
knee condition.  He further opined that the Veteran's right 
knee condition had resolved and was not symptomatic based on 
his examination of the Veteran.

In March 2009, the October 2008 VA examiner prepared a 
written addendum to answer the question of whether the 
Veteran's right knee condition had permanently aggravated or 
resulted in a temporary aggravation of his left knee pain.  
He reiterated his view that no left knee injury incurred in 
service.  He found that current left knee symptoms were the 
result of left lower extremity weakness, which in turn was 
the result of the Veteran's previous lumbar spine surgery.  
He asserted that there was no connection between the 
Veteran's right knee condition and his left knee pain.  He 
noted that minimal degenerative findings were present on the 
left knee X-ray of October 8, 2008, with no joint space 
narrowing.  He asserted that based on numerous published 
studies, degenerative joint disease of one joint does not 
result in degenerative joint disease of the opposite 
corresponding joint.  He elaborated that gait disturbance in 
one joint may result in soft tissue soreness in the opposite 
joint, but not bony changes.  Based upon this information, 
the examiner opined that, at most, the Veteran's right knee 
disability (which in the examiner's view had now resolved) 
resulted in a temporary exacerbation of his left knee pain.  

The Board finds the October 2008 VA examination report, and 
March 2009 addendum report, to be by far the most probative 
medical evidence with respect to the Veteran's claim.  The 
opinion is based on an extensive review of the claims files, 
a very detailed physical examination of the Veteran, and 
contains an extensive and closely reasoned rationale for the 
medical opinion that the Veteran's left knee disability is 
not caused or aggravated by the Veteran's service-connected 
right knee disability.  As compared to the March 2006 VA 
private physician's opinion, which includes no history, 
physical findings or rationale, the October 2008 VA 
examiner's opinion, as supplemented by the March 2009 
addendum, carries far greater probative weight.

Although the Veteran asserts that his current left knee 
disability is secondary to his service-connected right knee 
disability, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of record against the claim, and 
particularly the October 2008 VA medical opinion and March 
2009 addendum, is of far greater probative value than the 
Veteran's statements in support of his claim and the private 
physician's conclusory two-sentence unsupported opinion that 
the Veteran's left knee disability was directly related to 
his right knee disability.  

In light of the above, the Board finds that the preponderance 
of the competent medical evidence of record establishes that 
the Veteran's current left knee disability is not caused or 
permanently worsened by service-connected right knee 
disability, and is not related to any incident of his active 
military service.  Accordingly, entitlement to service 
connection for left knee disability, to include as secondary 
to service-connected right knee disability, is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to serviced connection for left knee disability, 
to include as secondary to service-connected right knee 
disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


